NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                      OCT 20 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                      No.   19-10430

                Plaintiff-Appellee,            D.C. No.
                                               2:17-cr-00225-TLN-1
 v.

LUIS JOSE RUIZ GAINZA,                         ORDER

                Defendant-Appellant.


UNITED STATES OF AMERICA,                      No.   20-10009

                Plaintiff-Appellee,            D.C. No.
                                               2:17-cr-00225-TLN-2
 v.

RICARDO GABRIELE-PLAGE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                     Argued and Submitted October 16, 2020
                           San Francisco, California

Before: McKEOWN and NGUYEN, Circuit Judges, and VITALIANO,** District


      **
             The Honorable Eric N. Vitaliano, United States District Judge for the
Eastern District of New York, sitting by designation.
Judge.

      United States Sentencing Guidelines Section 2B1.1(b) provides for

graduated increases in the base offense level if the loss caused by the crime of

conviction is more than $6,500. Application Note 3(F)(i) assigns a minimum loss

amount of $500 per “unauthorized access device”—which is defined as “any

access device that is lost, stolen, expired, revoked, canceled, or obtained with

intent to defraud.” U.S.S.G. § 2B1.1(b) & cmt. n.10(A); 18 U.S.C. § 1029(e)(3).

      In sentencing Luis Jose Ruiz Gainza and Ricardo Gabriele-Plage, the district

court found by clear and convincing evidence that they obtained, respectively, 852

and 754 access devices. That finding was clear error because it was predicated on

a presumption that the scheme operated with a one hundred percent success rate as

to each ATM customer. Notably, the record contains no evidence of the success or

failure rate of the skimmer devices, and no testimony was offered on this point.

The record thus does not provide clear and convincing evidence that Gainza and

Gabriele-Plage obtained 852 and 754 access devices, respectively.

      The sentences are therefore vacated and the case is remanded immediately

for expeditious resentencing. The mandate shall issue forthwith. The panel shall

retain jurisdiction. An opinion will follow.




                                          2